 

two

Case 3:20-cv-03137-JD Document 18-2 Filed 07/14/20 Page 1 of 3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

JUNIPER NETWORKS, INC. Case No. 5:20-cv-03137-JD

Plaintiff,
DECLARATION OF ALFONSO INIGUEZ IN
V SUPPORT OF SWARM TECHNOLOGY
LLC’S MOTION TO DISMISS FOR NO
SWARM TECHNOLOGY LLC, CASE OR CONTROVERSY, LACK OF
PERSONAL JURISDICTION AND

Defendant. IMPROPER VENUE AND MEMORANDUM
OF POINTS AND AUTHORITY

Date: August 20, 2020
Time: 10:00 a.m
Location: Courtroom 11
Judge: Hon. James Donato

 

 

 

 

DECLARATION OF ALFONSO INIGUEZ CASE NO. 5:20-CV-03137-JD

 
 

tO

>)

24
25
26
27
28

Case 3:20-cv-03137-JD Document 18-2 Filed 07/14/20 Page 2 of 3

I, Alfonso Iniguez, hereby declare and state under penalty of perjury as follows:

l. [ am over the age of eighteen. I am the founder of Swarm Technology LLC
and the named inventor on U.S. Pat. No. 9,146,777; 9,852,004; and 10,592,275. My
declaration is made on my personal knowledge and were I called to testify, | would testify
truthfully and competently to the matters set forth in my declaration.

my I formed Swarm Technology LLC on January 17, 2014 as an Arizona based
limited liability corporation. Swarm is based in Mesa, Arizona.

3 Swarm is a start up company that is working to develop a new multiprocessor
architecture. Swarm is actively developing its technology including in robots. To fund
Swarm’s operations, I decided to license Swarm’s patents.

4. Swarm has attended three trade shows in Santa Clara, California. On May
16-18, 2017, I attended the Internet of Things World to exhibit Swarm’s initial proof of
concept prototype. On November 29-30, 2017, I attended loT Tech Expo North America
2017 to exhibit Swarm’s cloud-connected swarm-intelligent robot. On May 14-17, 2018, I
attended the Internet of Things World 2018 to exhibit Swarm’s second-generation swarm-
intelligent robots.

5 During the trade shows, I demonstrated our technology and robots and
explained how our system work as commercial activity. I never accused any person or
company of infringing Swarm’s patents. I never had any discussions with any person or
company about the validity of Swarm’s patents. All discussions were focused on how
Swarm’s invention worked. No licensing activity took place while I was at the trade shows.

I declare under the penalty of perjury under the laws of the United State of America
that the foregoing is true and correct.

Executed this 14th day of July 2020 in Chandler, Arizona.

 

 

DECLARATION OF ALFONSO INIGUEZ CASE NO. 5:20-CV-03137-JD

 
 

i}

ue

25
26
27
28

Case 3:20-cv-03137-JD Document 18-2 Filed 07/14/20 Page 3 of 3

Respectfully submiged,

 

Alfonso Iniguez

 

 

DECLARATION OF ALFONSO INIGUEZ

CASE NO. 5:20-CV-03137-JD

 

 
